Citation Nr: 1802474	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  10-02 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for an eye disorder/Stargardt's disease.

3.  Entitlement to service connection for a sleep disorder, including obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for urticaria, to include as due to herbicide exposure.

5.  Entitlement to service connection for eczema, to include as due to herbicide exposure.

6.  Entitlement to a compensable rating for service-connected bilateral hearing loss, only on an extraschedular basis.  

7.  Entitlement to a rating in excess of 10 percent for service-connected chloracne.

8.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for a period of convalescence following surgery for service-connected sinusitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to January 1974, with service in Vietnam.  These matters are before the Board of Veterans' Appeals (Board) on appeal from November 2008 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In September 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

In January 2016, the Board remanded these issues for additional development.  The issues are now back before the Board for appellate consideration.  In the January 2016 decision, the Board also adjudicated multiple other issues, including the Veteran's claim for an increased disability rating in excess of 70 percent for service-connected PTSD.  The Veteran appealed that portion of the Board's decision, and in October 2017, the Court of Appeals for Veterans Claims issued a Memorandum Decision that vacated the portion of the January 2016 Board decision that denied a rating in excess of 70 percent for PTSD.  That issue is not yet ripe for adjudication and any action by the Board on the Veteran's still-pending appeal for an increased rating for service-connected PTSD would be premature.  

Additional evidence, including a series of VA examinations, has been added to the record since the most recent April 2017 Supplemental Statement of the Case.  However, in a September 2017 correspondence, the Veteran's representative waived initial AOJ consideration of all new evidence received since the last SSOC was issued in April 2017.  

Also, in a January 2017 rating decision, service connection for hypertension and for residuals of a stroke was denied.  The Veteran submitted a notice of disagreement with this decision in July 2017.  The Board will not assume jurisdiction over these claims and remand the Veteran's new appeals because VACOLS indicates that the RO is aware of the Veteran's appeals and has taken action on this matter.  Thus remand for issuance of an SOC would be redundant.  

The issues of entitlement to service connection for an eye disorder other than Stargardt's disease, obstructive sleep apnea, urticaria, eczema, and entitlement to a rating in excess of 10 percent for service-connected chloracne are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not demonstrate a diagnosis of diabetes mellitus, type II.    

2.  The Veteran's congenital Stargardt's disease was aggravated by active service.  

3.  The Veteran's service-connected bilateral hearing loss is not shown to warrant an extraschedular evaluation.

4.  Although the Veteran underwent surgery for his service-connected sinusitis in December 2005, the preponderance of the evidence is against a finding he required at least one month of convalescence following this surgery; had severe postoperative residuals; or had casting, without surgery, of one of his major joints.


CONCLUSIONS OF LAW

1. The criteria for service connection for diabetes mellitus, type II, have not been met. 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  After resolving all doubt in the Veteran's favor, the criteria for service connection for Stargardt's disease, have been met. 38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

3.  The criteria for higher ratings for bilateral hearing loss on an extraschedular basis have not been met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.85, 4.86 Diagnostic Code 6100 (2017).

4.  The criteria for assignment of a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30, following December 2005 sinus surgery are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.30 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

For the issues decided herein, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  In this regard, the Board also finds that there has been compliance with the prior January 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013). 

The law also establishes a presumption of entitlement to service connection for diseases associated with exposure to certain herbicide agents and also provides a presumption of exposure for veterans who served in the Republic of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  As noted above, the Veteran served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicide agents.  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), to include diabetes mellitus, type II, but not Stargardt's disease, if manifested to a compensable degree within the requisite time period.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6)(ii). 

In any event, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (providing that when a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service).  

The threshold question in any claim seeking service connection is whether the veteran, in fact, has the disability for which service connection is sought. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the absence of proof of a current disability, service connection is not warranted. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Diabetes Mellitus, type II

The Veteran has contended that he has diabetes mellitus as a result of in-service herbicide exposure.  The personnel records indicate that he served in the Republic of Vietnam during the Vietnam War.  Therefore, it is presumed that he was exposed to herbicide agents.  38 C.F.R. § 3.307.  Thus, if there is a diagnosis of diabetes mellitus, type II, service connection is warranted.

VA provided an examination in February 2002.  The examiner noted that the Veteran had impaired glucose tolerance and that he had been on a diet for this.  The Veteran reported that he had been avoiding starches, carbohydrates, and sugars.  He reported weight loss since he had had been dieting.  The examiner noted the Veteran's history of blindness but noted it was not related to diabetes mellitus.  The diagnosis was impaired glucose tolerance, on diet with normal blood sugar level at that time.  

A July 2003 VA treatment record indicated that the Veteran had "borderline" diabetes mellitus controlled with diet, and an August 2007 VA optometry record, noted a provisional diagnosis of diabetes mellitus.  A March 2016 examination record from a private eye treatment facility noted a history of diabetes mellitus, borderline.  

VA provided an examination in June 2017 in order to determine whether the Veteran had diabetes mellitus.  The examiner clearly determined that the objective findings did not meet the criteria for diabetes mellitus, type I or type II.  The examiner noted that there were insufficient objective findings on examination and on a review of the record to support that the Veteran meets the VA criteria for a diagnosis, and thus, no diagnosis was rendered.  The Veteran walked two to three miles, daily, and a urinalysis was within normal limits.  The examiner also cited to fasting plasma glucose laboratory results from in May 2017 to support the conclusion.  

After a thorough review of the record, the Board finds that service connection is not warranted for diabetes mellitus, type II.  Service connection requires a showing of a current disability. See Brammer, 3 Vet. App. at 225.  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending. McClain, 21 Vet. App. at 321.  Here, the evidence simply does not support a finding that the Veteran has diabetes mellitus, type II.  In making this finding, the Board is aware of the Veteran's testimony during his September 2015 hearing, wherein he asserted that he was informed by a VA nurse practitioner that he had diabetes.  However, a review of the records does not document such a statement, and other than the VA treatment records that document a provisional diagnosis or an annotation that the Veteran had "borderline" diabetes mellitus, there is nothing to show an actual diagnosis of record.  Conversely, clinical testing and an examination in 2017 showed that the Veteran did not have diabetes mellitus, type II.  

Further, to the extent the Veteran claims that he has diabetes, his contentions are not competent lay evidence.  Although it is error to categorically reject a lay person as competent to provide a diagnosis, not all such questions are subject to non-expert opinion.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case. "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  But here, the diagnosis of diabetes mellitus, which is an internal medical process not capable of lay observation, is clearly distinguishable from ringing in the ears, a broken leg, or varicose veins.  See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Regardless, the Veteran's assertions are outweighed by the medical evidence of record, which is more probative as it is based upon medical expertise and objective findings, such as lab testing.  Therefore, the Board finds that service connection for diabetes mellitus, type II, is not warranted on any theory of entitlement because the evidence is against a finding that the disorder is present.  There is no reasonable doubt to be resolved in this matter. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Stargardt's Disease

The Veteran contends that an eye disorder manifested in or is otherwise related to service, to include Agent Orange exposure therein.  The Board grants service connection for diagnosed Stargardt's disease in the instant decision and remands the Veteran's claim of entitlement to service connection for any other eye disorders for further development.  Thus, the analysis below will address Stargardt's disease only.  

Every veteran is presumed to be in sound condition when examined, accepted, and enrolled for service; except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C. §§ 1111 (2012); 38 C.F.R. § 3.304(b). Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b). 

Stargardt's disease is hereditary, or congenital.  The presumption of soundness applies to a congenital disease, but not to a congenital defect.  Quirin v. Shinseki, 22 Vet. App 390 (2009). V A distinguishes between congenital or developmental defects, for which service connection is precluded by regulation, and congenital or hereditary diseases, for which service connection may be granted, if initially manifested in or aggravated by service.  See VAOPGCPREC 82-90, VAOPGCPREC 67-90.  A defect differs from a disease in that a defect is "more or less stationary in nature", while a disease is "capable of improving or deteriorating."  See VAOPGCPREC 82-90. In this regard, the presumption of soundness does not apply to congenital defects because such defects "are not diseases or injuries."  38 U.S.C. §§ 1110, 1111 (2012); 38 C.F.R. § 3.303(c); Quirin, 22 Vet. App. at 397; Terry v. Principi, 340 F.3d 1378, 1385-86 (Fed. Cir. 2003) (holding that the presumption of soundness does not apply to congenital defects).

Generally, service connection may be granted for congenital diseases but not congenital defects.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009) (discussing VAOPGCPREC 82-90 (July 18, 1990)); Monroe v. Brown, 4 Vet. App. 513, 515 (1993).  The presumption of soundness applies if a veteran's congenital disease is not noted at entry. Quirin, 22 Vet. App. at 396-97.  Congenital and developmental defects are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes. 38 C.F.R. §§ 3.303(c), 4.9 (2017).  Service connection may be granted for congenital diseases which either first manifest during service or which preexist service and progress at an abnormally high rate during service.  See VAOPGCPREC 67-90; 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90; see also 38 C.F.R. §§ 3.303 (c), 3.306 (2017).  Service connection for a congenital defect can only be established if the congenital defect was subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.  VAOPGCPREC 82-90 (July 18, 1990).  

Service treatment records (STRs) document a normal enlistment examination in January 1971.  Vision was 20/20 bilaterally at that time.  On separation examination in December 1973, vision was noted to be normal.  In August 1973, the Veteran did present at the optometry clinic complaining of watery eyes.  As noted above, the Veteran is presumed exposed to Agent Orange and other herbicides during his service.  

The Veteran was afforded a VA examination in February 2002.  The examiner referred to STRs from 1973 showing that the Veteran was slightly farsighted with a little astigmatism, but otherwise with basically perfect vision.  The Veteran also presented VA records showing a diagnosis of Stargardt's disease and that the Veteran was legally blind since May 1994.  The examiner diagnosed hereditary macular dystrophy, Stargardt's, which is a congenital type of defect.  The examiner also noted that the Veteran was farsighted, nearsighted, and legally blind.  The examiner also noted some small vessel disorders that he noted could be diabetic retinopathy.  

A May 2017 VA examination was conducted.  Among other conditions, Stargardt's disease was diagnosed.  The Veteran reported the onset of eye problems in 1972, noting that while in Vietnam, his eyes became sensitive to sunlight.  The examiner found that the Veteran's Stargardt's was a congenital disease, not defect, and was a genetic disorder of the macula caused by a gene mutation that usually manifested during adolescence.  The examiner opined that Stargardt's disease was aggravated beyond its natural progression by service.  The examiner explained that although Stargardt's was caused by a gene mutation, the Veteran was exposed to herbicides while in Vietnam and thus, it was possible or more likely than not that exposure to the herbicides aggravated the gene mutation beyond its natural progression.  The examiner noted that Stargardt's usually manifests during adolescence but the Veteran's condition was not mentioned in his record until 1995, when he was age 43.  The examiner noted that the STRs showed normal vision in both eyes in 1973, when the Veteran was age 21, but that the Veteran first started noticing symptoms of photophobia in 1972 while he was in Vietnam.  The examiner also noted that dioxin, the substance in Agent Orange, is a highly toxic substance that is associated with a number of cancers and other health effects in humans and for this reason, the examiner could not completely rule out that Agent Orange/herbicide exposure did not aggravate his macular degeneration beyond its natural progression.  

First, the Board finds the Veteran has a currently diagnosed disability of Stargardt's disease and that the present disability element of service connection is met.  

Second, the Board notes that the Veteran is presumed exposed to Agent Orange during his military service. Thus, an in-service event has been demonstrated.  

Third, the Board finds that the most probative evidence of record demonstrates that the Veteran's congenital Stargardt's disease was aggravated beyond its normal progression during service.  The Board accords the findings of the May 2017 VA examiner significant probative value as it was provided upon a review of the relevant evidence and the examiner provided a thorough supporting explanation.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that review of the claims file by a VA examiner, without more, does not automatically render the opinion persuasive, because the central issue is whether the examiner was informed of the relevant facts in rendering a medical opinion).  In conclusion, after a thorough review of the evidentiary record and resolving all doubt in the Veteran's favor, the Board concludes the weight of the evidence supports a finding of service connection for Stargardt's disease.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III.  Extraschedular Rating for Bilateral Hearing Loss

In the January 2016 Board decision, the Board denied entitlement to a compensable schedular disability rating for bilateral hearing loss and remanded the issue of entitlement to an extraschedular rating, to include referral to the Director of Compensation and Pension Services.  This case was referred for extraschedular evaluation in November 2016.  In April 2017, the Director of the Compensation Service denied entitlement to a higher rating for bilateral hearing loss on an extraschedular basis.  Despite this, the Board is not precluded from reviewing the claim and assigning an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability subsequent to such determinations. See Floyd v. Brown, 9 Vet. App. 88 (1996); Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (Board reviews the Director's extraschedular decision de novo, and may, therefore, assign an extraschedular rating after the Director's decision).  Thus, the issue is solely regarding an extraschedular evaluation. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

To accord justice in exceptional cases where the schedular standards are found to be inadequate, an RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321 (b)(1).

Thun v. Peake, 22 Vet App 111, describes the three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular rating for that service-connected disability is inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  

During the September 2015 Board hearing, the Veteran asserted that his hearing aids caused him headaches.  Throughout the appeal period, he asserted that he had difficulty hearing people. 

Initially, symptoms such as difficulty hearing people in different situations is contemplated by rating criteria for hearing loss and will not be considered herein.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (noting that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment, as these are the effects that VA's audiometric tests are designed to measure).

Regarding the Veteran's claimed symptoms of headaches due to hearing aids necessitated by his hearing loss, the Board finds that the award of an extraschedular rating for this symptom would violate VA's prohibition against pyramiding.  See 38 C.F.R. § 4.14 (2017).  Pyramiding is the evaluation of the same disability under various diagnoses; this is to be avoided.  The Veteran is currently in receipt of a 30 percent disability rating for sinusitis.  Under Diagnostic Code 6510, a 30 percent evaluation is awarded for, in pertinent part, more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  To award an extraschedular rating for bilateral hearing loss based on the Veteran's statements that his hearing aids cause headaches would compensate the Veteran for headaches that are already contemplated by the rating assigned for service-connected sinusitis.  Thus, an extraschedular rating is not warranted for purported headaches related to bilateral hearing loss.  

IV.  Temporary Total Disability Rating 

In the September 2015 Board hearing, the Veteran testified that his recovery period after his December 2005 surgery was over a period of 30 days.  After a thorough review of the record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's sinus surgery in December 2005 necessitated at least one month of convalescence.  

The law provides that a temporary total rating will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30.

VA treatment records from December 15, 2005, document that the Veteran underwent bilateral maxillary antrostomies, bilateral anterior ethmoidectomy, bilateral turbinoplasty, and a septoplasty.  Post-operative diagnoses included chronic rhinosinusitis and nasal obstruction with nasal septal deviation and bilateral inferior turbinate hypertrophy.  

Post-procedure instructions recommended that the Veteran have an adult with him for the next 24 hours, not drive for the next 24 hours, leave the bandage in place until the bleeding stopped, abstain from all bathing aside from showering, use a nasal spray for the first three days after surgery to stop minor bleeding and/or relieve congestion, continue antibiotic therapy until his medications are gone, perform nasal irrigations at least three times per day using a bulb syringe, abstain from rubbing the puncture site, and abstain from heavy lifting for the next 24 hours.  The instructional document informed the Veteran that follow-up was on December 22, 2005, one week later. 

In a VA note dated December 22, 2005, the Veteran is documented stating that had been doing well at home with no significant complaints.  A physical examination showed some thick mucous and a small amount of clots that were suctioned from the nasal cavity.  The septum appeared to be healing well, and there was no purulence in the middle meatus.  The attending physician noted that the Veteran was on a satisfactory post-operative course.  

On December 29, 2005, the Veteran presented for a pain assessment and management.  At that time, he reported that he had no pain.  On the same date, as documented in a primary care physician note, the Veteran is documented presenting for routine follow-up with his primary care provider, at which point it was documented that the Veteran had undergone surgery on December 15, 2005.  The Veteran indicated that he was doing well.  

In an August 2016 opinion, a VA examiner noted that the Veteran had undergone a functional endoscopic sinus surgery in December 2005.  The surgery typically had a seven to 10 day recovery time before a patient could return to normal activity.  The examiner noted that the Veteran did have a routine follow-up with his primary care provider on December 29, 2005, at which point it was noted that the Veteran had undergone surgery on December 15, 2005.  The examiner further noted that the Veteran had reported that he was doing well.  The examiner found that there was no evidence that the Veteran's convalescent period was outside of the normal seven to 10 day range, and therefore the convalescent period did not exceed 30 days.  In a June 2017 opinion, a VA examiner noted that no convalescence was required following the Veteran's December 2005 surgery.  

In this case, there is no dispute the Veteran underwent sinus surgery for his service-connected sinusitis in December 2005.  Further, the record reflects he did receive follow-up treatment for this surgery.  However, the preponderance of the evidence is against a finding he required at least one month of convalescence following this surgery; had severe postoperative residuals; or had casting, without surgery, of one of his major joints.  In pertinent part, neither the records of the follow-up treatment, nor the records from the surgery itself, state that the Veteran required a period of convalescence.  This is confirmed by the opinions of the VA examiners in 2016 and 2017.  These records also reflect that the treatment was of an outpatient nature, with the Veteran administering his own medication.  There is no indication, to include in the Veteran's hearing testimony, that such treatment consistent with a period of convalescence of one month or more such as bedrest throughout such a period of time.


ORDER

Entitlement to service connection for diabetes mellitus, type II, is denied.  

Entitlement to service connection for Stargardt's disease is granted.  

Entitlement to a compensable disability rating for bilateral hearing loss on an extraschedular basis is denied.  

Entitlement to a temporary total rating for convalescence purposes under 38 C.F.R. § 4.30, following December 2005 sinus surgery is denied


REMAND

Remand is required for the remaining claims.  

Eye Disorder other than Stargardt's Disease

First, remand is required for the Veteran's claim of entitlement to service connection for an eye disorder other than Stargardt's disease.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Stefl, 21 Vet. App. at 124 (holding that a medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions). 

In the January 2016 remand, the Board directed that an examination be provided to ascertain the nature and etiology of the Veteran's claimed eye disorders.  In pertinent part, the examiner was to identify all current eye disorders other than now service-connected Stargardt's disease.  For any other eye disorder that was present, the examiner was directed to provide an opinion as to whether it is at least as likely as not that the disorder manifested in or is otherwise related to service.  In the May 2017 VA examination, the examiner diagnosed legal blindness, bilateral cataracts, bilateral pinguecula, bilateral dry eye syndrome, and primary open-angle glaucoma, mild stage.  The examiner opined that the Veteran's legal blindness was caused by Stargardt's disease, that the Veteran's combined forms of age-related bilateral cataracts and pinguecula were caused by UV radiation over time, that his bilateral dry eye syndrome was caused by inflammation in the eye and a thickening of the oil in the Meibomian glands, and that the Veteran's primary open-angle glaucoma, mild stage, was caused by an increased intra ocular pressure and was age related and has a genetic component.  Also, the examiner opined that all of the Veteran's eye conditions could have been exacerbated by his military service since he was exposed to herbicides.  However, there is no study or proof that his time in service is more than 50 percent likely to cause any of his current eye conditions.  

The Board finds that this opinion is inadequate.  On one hand, the examiner provided opinions that seemingly deny any etiological link between the diagnosed eye disorders and the Veteran's service.  On the other, the examiner noted a possible but undefinable link between the Veteran's exposure to herbicides in Vietnam and his present eye disorders other than Stargardt's disease.  The Board is unable to render a decision based on these opinions and finds that remand is appropriate for an addendum opinion.  Further, now that the Veteran's Stargardt's disease is service-connected, the record reasonably raises the new theory of entitlement that any diagnosed eye disorders may be secondarily related to the Veteran's service-connected Stargardt's disease.  

Sleep Disorder, including Sleep Apnea

Remand is required to provide the Veteran an examination.  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  Here, the record demonstrates that the Veteran has obstructive sleep apnea, as demonstrated by a report of a private sleep study conducted in March 2017.  Next, as noted in a November 2014 VA examination for the Veteran's service-connected PTSD, his PTSD results in chronic sleep impairment.  At the September 2015 Board hearing the Veteran claimed that his sleep apnea was secondary to service-connected PTSD. In light of the Veteran's testimony and the documented difficulties with sleep due to the Veteran's PTSD, the Board finds that the evidence indicates that the claimed sleep apnea may be associated with his service-connected PTSD on a secondary basis.  In such circumstances, an examination is appropriate.  

Urticaria and Eczema

Next, remand is required for the Veteran's claims of entitlement to service connection for urticaria and eczema.  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr, 21 Vet. App. at 311.  Additionally, a medical opinion should address the appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  A June 2017 VA examination was provided.  The examiner diagnosed eczema, urticaria, and chloracne.  The Veteran reported that the onset of all skin conditions was in 1972.  He indicated that during service he developed a raised, itchy, erythematous rash on the chest, abdomen, back, face, and bilateral upper and lower extremities.  He reported that he went to sick call several times during service.  The examiner, however, only provided an opinion pertaining to a secondary theory of entitlement.  
Chloracne

Next, the Veteran's service-connected chloracne is evaluated under DC 7829, which directs the rater to rate the disorder based on its own criteria or under the criteria used to rate scars or disfigurement of the head, face, or neck.  The Board notes that the assigned rating for chloracne may possibly be dependent on the nature and etiology of the Veteran's eczema and urticaria.  For this reason, the Board finds that the Veteran's claim for an increased rating for chloracne is inextricably intertwined with the pending service connection claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Therefore, disposition of the increased rating claim must be deferred pending resolving the preliminary matter of service connection for eczema and urticaria.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, arrange for the same examiner who provided the May 2017 eye examination, if available, to provide an addendum opinion for the Veteran's claim of entitlement to service connection for an eye disorder other than Stargardt's disease.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, one must be provided.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions;

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's eye disorders other than Stargardt's disease had onset in or are otherwise related to the Veteran's military service. 

b.  Is it at least as likely as not (50 percent or greater probability) that any eye disorder other than Stargardt's disease was caused by Stargardt's disease.  

c.  Is it at least as likely as not (50 percent or greater probability) that any eye disorder other than Stargardt's disease has been aggravated by Stargardt's disease. 

4.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his sleep disorder, including obstructive sleep apnea.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide the following opinions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder, including sleep apnea, had onset in or is otherwise related to his military service.

b.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder, including sleep apnea, was caused by service-connected PTSD and chronic sleep impairment associated with PTSD.  

c.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's sleep disorder, including sleep apnea, has been aggravated by a service-connected disability, to include PTSD and chronic sleep impairment associated with PTSD.

5.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the etiology of his eczema and urticaria and to ascertain the current severity of his service-connected chloracne.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's eczema or urticaria manifested in or is otherwise caused by the Veteran's service, to include in-service herbicide exposure.  

Regarding chloracne, the examiner must utilize the appropriate Disability Benefits Questionnaire.  The examiner must describe the Veteran's symptoms and note the functional impairment of the service-connected chloracne.  If the examiner finds that eczema and urticaria are not related to service, to include herbicide exposure therein, the examiner must, if possible, differentiate the symptoms attributable to chloracne from any nonservice-connected skin disorder.  

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Ensure compliance with the directives of this remand.  If a report is deficient in any manner, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


